NUMBER 13-16-00484-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

JAVIER LOPEZ, JR.,                                                         Appellant,

                                           v.

THE STATE OF TEXAS,                                                        Appellee.


             On appeal from the County Court at Law No. 2 of
                         Victoria County, Texas.


                         MEMORANDUM OPINION
   Before Chief Justice Valdez and Justices Longoria and Hinojosa
             Memorandum Opinion by Justice Longoria

      A jury found Appellant Javier Lopez, Jr. guilty of driving while intoxicated (DWI),

enhanced to a class-A misdemeanor by a prior DWI conviction. See TEX. PENAL CODE §§

49.04, 49.09(a) (West, Westlaw through Ch. 49, 2017 R.S.). The trial court sentenced

Lopez to one year in the Victoria County Jail. Lopez’s counsel has filed an Anders brief.

See Anders v. California, 386 U.S. 738, 744 (1967). We affirm.
                                    I. ANDERS BRIEF

      Lopez’s appellate counsel has filed a motion to withdraw and a brief in support in

which he states that he has diligently reviewed the entire record and has found no non-

frivolous issues. See id. Counsel’s brief meets the requirements of Anders as it presents

a thorough, professional evaluation of the record showing why there are no arguable

grounds for advancing an appeal. See ln re Schulman, 252 S.W.3d 403, 407 n.9 (Tex.

Crim. App. 2008) (orig. proceeding) (“ln Texas, an Anders brief need not specifically

advance ‘arguable’ points of error if counsel finds none, but it must provide record

references to the facts and procedural history and set out pertinent legal authorities.”);

Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991) (en banc).

      In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978) and Kelly v. State, 436 S.W.3d 313, 319–22 (Tex. Crim. App. 2014), Lopez’s

counsel carefully discussed why, under controlling authority, there is no reversible error

in the trial court’s judgment. Lopez’s counsel also informed this Court that he has: (1)

notified Lopez that he has filed an Anders brief and a motion to withdraw; (2) provided

Lopez with copies of both pleadings; (3) informed Lopez of his rights to file a pro se

response, to review the record preparatory to filing that response, and to seek

discretionary review if we conclude that the appeal is frivolous; and (4) provided Lopez

with a form motion for pro se access to the appellate record, lacking only Lopez’s

signature. See Anders, 386 U.S. at 744; Kelly, 436 S.W.3d at 319–20; Stafford, 813
S.W.2d at 510 n.3; see also ln re Schulman, 252 S.W.3d at 409 n.23. More than an

adequate time has passed, and Lopez has not filed a pro se motion for access to the




                                            2
appellate record or a motion for extension of time to do so. No pro se response was filed,

and the State has also not filed a brief.

                                             II. INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488
U.S. 75, 80 (1988). We have reviewed the record and counsel’s brief and we have found

no reversible error. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App.

2005) (“Due to the nature of Anders briefs, by indicating in the opinion it considered the

issues raised in the brief and reviewed the record for reversible error but found none, the

court of appeals met the requirements of Texas Rule of Appellate Procedure 47.1.”);

Stafford, 813 S.W.2d at 509.

                                            III. MOTION TO WITHDRAW

        In accordance with Anders, Lopez’s appellate counsel has filed a motion to

withdraw. See Anders, 386 U.S. at 744: see also ln re Schulman, 252 S.W.3d at 408

n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779–80 (Tex. App.—Dallas 1995, no pet.)

(“If an attorney believes the appeal is frivolous, he must withdraw from representing the

appellant. To withdraw from representation, the appointed attorney must file a motion to

withdraw accompanied by a brief showing the appellate court that the appeal is frivolous.”)

(citations omitted)). We grant counsel’s motion to withdraw. Within five days of the date

of this opinion, counsel is ordered to send a copy of the opinion and judgment to Lopez

and to advise him of his right to file a petition for discretionary review. 1 See TEX. R. APP.


         1 No substitute counsel will be appointed. Should appellant wish to seek further review of this case

by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for discretionary
review or file a pro se petition for discretionary review. Any petition for discretionary review must be filed
within thirty days from the date of either this opinion or the last timely motion for rehearing or timely motion

                                                       3
P. 48.4; see also ln re Schulman, 252 S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d
670, 673 (Tex. Crim. App. 2006).

                                            IV. CONCLUSION

        We affirm the trial court’s judgment.



                                                                   NORA L. LONGORIA
                                                                   Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
26th day of October, 2017.




for en banc reconsideration that was overruled by this Court. See TEX. R. APP. P. 68.2. Any petition for
discretionary review must be filed with the clerk of the Court of Criminal Appeals, see TEX. R. APP. P. 68.3,
and should comply with the requirements of Texas Rule of Appellate Procedure 68.4. See id. R. 68.4.

                                                     4